        Case 2:18-cr-00101-GEKP Document 301 Filed 09/03/21 Page 1 of 5




                        IN THE TINITED STATES DISTRICT COURT

                     F'OR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF'AMERICA                              :


                v.                                     :      CRIMINAL NO. 18-101-5

FREDERICK       REICHLE                               :


                 GOVERNMENT'S MOTION TO DISMISS INDICTMENT

                The United States of America, by its attorneys, Jennifer Arbittier Williams,

Acting United States Attorney for the Eastem District of Pennsylvania, and Jason P. Bologna,

Assistant United States Attorney for the district, pursuant to Rule 48(a) of the Federal Rules      of
Criminal Procedure, moves this Court to dismiss the indictment in the above-captioned matter,

and in support of its motion states:

        1.     On January 9,2019, a grand jury in the Eastern District of Pennsylvania returned

a five-count superseding indictment charging thirteen defendants    with   a   variety of federal drug

crimes. Frederick Reichle ("Reichle" or "Dr. Reichle") is one of those thirteen. He is charged in

Counts One, Two, Three, and Four with maintaining a drug-involved premises, and aiding and

abetting, in violation of Title 21, United States Code, Section 856, and Title 18, United States

Code, Section 2. These charges stem from Reichle's work at Advanced Urgent Care ("AUC"), u

business that provided pain management services to the public. The superseding indictment

alleges criminal acts beginning on or about January 10,2074, and continuing up to August 31,

2017. Factually, the vast majority of the allegedly illegal prescriptions that Dr. Reichle wrote

while at AUC were issued in20l6 and20l7.

       2.      On December 19,2018, Dr. Reichle was charged in this district by indictment

with conspiracy to distribute controlled substances outside the course of professional practice
        Case 2:18-cr-00101-GEKP Document 301 Filed 09/03/21 Page 2 of 5




and without a legitimate medical purpose in violation of Title 21, United States Code, Section

846. See United States v. Frederick Reichle, Criminal No. 18-591-2.That case, which is    wholly

unrelated to the present case, was assigned to U.S. District Court Judge Harvey Bartle III.

Rhonda Lowe represented Dr. Reichle in that matter. Prior to trial, an issue was raised

concerning Dr. Reichle's competency. The government's expert, Dr. Susan Rushing, initially

evaluated Dr. Reichle for competency in June of 2019. Based on this evaluation, she opined that

Reichle was competent to proceed to trial.

       3.      At the govemment's request, Dr. Rushing conducted a second evaluation of Dr.

Reichle on September 25,2019. As part of the second evaluation, Dr. Rushing reviewed

additional evidence not originally available to her. The additional evidence that Dr. Rushing

reviewed included, but was not limited to, the records of an oncologist who treated Dr. Reichle

from 2015 -2019, the records of a neurologist who treated Dr. Reichle from 2018     -20l9,the
report of a neuropsychologist who evaluated Dr. Reichle in20L9, and notes from an orthopedic

center that treated Dr. Reichle from 2018   -2019. Based on the second evaluation, Dr. Rushing

reported that she would opine that Reichle met the minimum standards for competency.

However, Dr. Rushing also concluded that during the period charged in that indictment the

defendant was afflicted by a host of medical and neurological conditions, which significantly

impaired his cognitive function and prevented him from forming criminal intent.

       4.      Due to this newly-presented evidence, the government sought to dismiss the

indictment of Dr. Reichle charged in Criminal No. 18-591-2. The govemment believed that

dismissal under these circumstances furthered the interests ofjustice and represented a sound

exercise of prosecutorial discretion. Judge Bartle granted the govemment's motion.

       5.      The conspiracy charged in Criminal No. 18-591-2 covered the period from May
        Case 2:18-cr-00101-GEKP Document 301 Filed 09/03/21 Page 3 of 5




2017 through May 14,2018. Accordingly, the period of Reichle's allegedly criminal conduct in

18-591-2 overlaps, in part, with his allegedly criminal conduct in this matter. Further, given the

deterioration of Dr. Reichle's medical and neurological conditions, it would be difficult to

determine when he could have formed the criminal intent necessary for the charges brought in

this matter.

        6.     Due to the newly-presented evidence of Dr. Rushing, the government seeks to

dismiss the superseding indictment against Dr. Reichle in 18-101-5. The government believes

that dismissal under these circumstances furthers the interests ofjustice and represents a sound

exercise of prosecutorial discretion.

        WHEREFORE, the government respectfully requests that this Court dismiss the above-

captioned indictment against the defendant, without prejudice.

                                                     Respectfully submitted,




                                                                ARBITTIER WILLIAMS
                                                     Acting United States Attomey


                                                             (
                                                              P.            A
                                                                 United States Attorney


Date: August26,2021
       Case 2:18-cr-00101-GEKP Document 301 Filed 09/03/21 Page 4 of 5




                          IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       v                                                       CRIMINAL NO. 18-101.5

FREDERICK      REICHLE                              :


                                           ORDER
               AND NOW,     this     day   of       202l,upon consideration of the

Government's Motion to Dismiss Indictment, it is hereby

                                           ORDERED

that Indictment No. 18-101-5 is dismissed without prejudice.



                                            BY THE COURT:




                                            HONORABLE GENE E.K. PRATTER
                                            Judge, United States District Court
       Case 2:18-cr-00101-GEKP Document 301 Filed 09/03/21 Page 5 of 5




                               CERTIFICATE      OF' SERVICE

              I hereby certify that Government's Motion to Dismiss Indictment has been served

upon counsel through the Electronic Case Filing (ECF) system and email:


                                   Rhonda P. Lowe, Esq.
                                3553 West Chester Pike #126
                                Newtown Square, PA 19073




                                                          P
                                                              United States Attomey


DArED:   1l sJe,
